DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 10/26/2021 has been entered. Claims 1 and 5-17 remain pending in the application. 
Amendments in the instant claims and copending claims have caused the claimed subject matter of 15037419 to diverge and therefore the provisional double patenting rejection is withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 5-17 are rejected under 35 U.S.C. 103 as being unpatentable over Dobbs et al (US 2013/0264560) (Dobbs).

In reference to claim 1 and 5-9, Dobbs teaches a compound of formula I as shown below [0064],

    PNG
    media_image1.png
    116
    335
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    122
    339
    media_image2.png
    Greyscale

2 and Ar3 are each a group of formula II wherein a is 1, b is 0, c is 2 and each Q is phenyl.  [0064]-[0069].

Dobbs discloses the compound of formula 1 that encompasses the presently claimed compound, including wherein in the formula 1, Ar1 is a group of formula I wherein a, is 1,b is 0, c is 0; Ar2 and Ar3 are each a group of formula II wherein a is 1, b is 0, c is 2 and each Q is phenyl. Each of the disclosed substituents from the Markush groups of Dobbs are considered functionally equivalent and their selection would lead to obvious variants of the compound of formula 1.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, in the absence of unexpected results, to have selected these substituents among those disclosed for the compound of formula 1 to provide the compound described above, which is both disclosed by Dobbs and encompassed within the scope of the present claims and thereby arrive at the claimed invention.

For Claim 1: Reads on Formula I-a wherein X1 to X3 are each N, Ra is hydrogen, each group A1 is represented by a chemical formula I, each of Z1 to Z6 are CH, R1 is phenyl, L is a single bond and R2 and R3 is hydrogen. 
For Claim 5: Reads on wherein R1 is phenyl and R2 and R3 is hydrogen, 
For Claim 6: Reads on wherein R3 is phenyl. 
For Claim 7: Reads on wherein L is a single bond. 
For Claim 8: Reads on wherein L is a single bond. 
For Claim 9: Reads on compound A-2. 

In reference to claim 16, the claim further limits the substituents, which are optional embodiments of claim 1 (i.e. ‘substituted or unsubstituted’) and therefore not required. As such, claim 16 is rejected based on similar reasons to claim 1.

In reference to claims 10-15, Dobbs teaches the compound as described above for claim 1 and further teaches that the compound is useful in a device comprising an anode, cathode, photoactive layer, hole transport and electron transport layers [0145]-[0146] and the compound is included as a host material the photoactive layer or in the electron transport layer [0155] [0160] for use in a display [0060]. 

Given that Dobbs teaches various configurations for devices for the use of the material, including that instantly claimed, it would have been obvious to the ordinarily skilled artisan to have selected the claimed configuration with the expectation of comparable results to those demonstrated by Dobbs. 

In reference to claim 17, Dobbs teaches the device as described above for claim 11. While Dobbs does not specifically state that the electron transport layer is an electron transport auxiliary layer, the claimed layer and the layer of Dobbs are identical in both structure and composition. The recitation of a new name for an identical feature does not render the claimed feature novel or nonobvious. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).

Response to Arguments
Applicant's arguments filed 01/26/2021 have been fully considered but they are not persuasive. 

In reference to the outstanding rejections under 35 USC 103, Applicant argues that the instantly claimed compounds are non-obvious because the instantly claimed devices give rise to unexpected improvements in device lifetime in a specific device configuration. Applicant supports this assertion by presenting data in the form of two declarations under 37 CFR 1.132.  This argument has been fully considered but not found convincing for at least the following reasons. 

For a finding of unexpected results, the results presented need to be of both statistical and practical significance and be commensurate in scope with the subject matter claimed (See MPEP 716.02). 

The data in the declaration appears to confirm that there is a statistically significant effect for the devices shown.



In response to this, Applicant first agrees that Dobbs teaches a high degree of variability in the compounds therein.  Applicant argues that the variability demonstrated by the prior art is immaterial to the interpretation of Applicant’s results as being surprising and unexpected. This argument has been fully considered but not found convincing for at least the following reasons. In order to determine what is surprising and unexpected, one must first examine the prior art to determine what is expected. The data presented by Dobbs shows several materials thereof used as an electron transport material and demonstrates that some compounds, in a given device structure, show much better device lifetimes, efficiencies and driving voltages than other materials. That is, it is expected that materials of the prior art, for example those claimed instantly by Applicant, would have variable properties when used in a given specific device structure.

Applicant’s data fails to clearly demonstrate that the differences between the claimed and comparative data as presented are actually unexpected and do not just demonstrate an expected level of variability among materials of the prior art within a given device structure. 

Applicant further argues that reference to compounds A16 and A17 of Dobbs is immaterial as they are not compared within Applicant’s data and are not instantly claimed materials. As stated above, Applicant does not directly compare with any of the devices of the prior art and therefore 

Applicant argues that Dobbs does not disclose materials linked by a meta-phenylene linker. This is not convincing. Applicant demonstrates clearly in the remarks that Dobbs compound A17 includes a meta-phenylene linker at both sides.

Applicant further argues that some of the examples show improvements in, e.g. device lifetime that is greater than the variability specifically shown in the devices of Dobbs. This argument is not convincing.  The results are not commensurate in scope with the claims, see below. 

Furthermore, the showing of the results of a few examples is not commensurate in scope with the very large number of compounds and devices encompassed by the instant claims. For example, only a few compounds in a single device configuration are demonstrated whereas the instant claims are drawn to a very large number of compounds to be used in an even larger number of device configurations. These examples are not intended to be interpreted as the only points in which the data in not commensurate in scope with the claims but merely to illustrate how the breadth of the claimed compounds is much larger than that set forth in the examples, these variables resulting in claiming thousands of more compounds and even more devices. As applicant is attesting that the claimed compounds have properties that would not be expected based on the genus as a whole, for example compounds taught by Dobbs, support for the unexpected results must be provided that covers the scope of what is claimed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027.  The examiner can normally be reached on Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Chriss can be reached on (571) 272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Sean M DeGuire/Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786